 


109 HRES 691 IH: Supporting the goals and ideals of Anti-Slavery Day.
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 691 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Engel (for himself, Mr. Evans, Mrs. Maloney, Mr. McGovern, Mr. Weiner, Ms. Jackson-Lee of Texas, Mr. Lynch, Mr. McNulty, Mr. Hastings of Florida, Ms. Schakowsky, Mr. Wexler, and Mr. Holt) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Supporting the goals and ideals of Anti-Slavery Day. 
  
Whereas Anti-Slavery Day is dedicated to focusing attention on the existence of slavery in the world today and the possibility of eradicating slavery; 
Whereas, in 2006, at least 27,000,000 people are enslaved around the world; 
Whereas the Declaration of Independence recognizes the inherent dignity and worth of all people, and states that all people are created equal and are endowed by their Creator with certain inalienable rights, which includes the right to be free from slavery and involuntary servitude; 
Whereas the United States outlawed slavery and involuntary servitude in 1865, recognizing in the 13th amendment to the Constitution, that slavery and involuntary servitude are inherently evil institutions that must be abolished; 
Whereas the United States and the international community have repeatedly condemned slavery, involuntary servitude, and human trafficking through declarations, treaties, and United Nations resolutions and reports, including the Universal Declaration of Human Rights, the 1926 Slavery Convention, the 1956 Supplementary Convention on the Abolition of Slavery, the Slave Trade, and Institutions and Practices Similar to Slavery, the 1948 American Declaration on the Rights and Duties of Man, the 1957 Abolition of Forced Labor Convention, the International Covenant on Civil and Political Rights, and the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment; 
Whereas these prohibitions against slavery have achieved the level of customary international law and have attained jus cogens status, and the practice of slavery has been universally accepted as a crime against humanity; 
Whereas slavery is characterized by the complete control of one person by another using violence or the threat of violence, and by the use of economic exploitation by one person against another; 
Whereas slavery has dramatically increased worldwide in the past 50 years due, in part, to the tripling of the population of the world during that period, resulting in large numbers of poor and vulnerable people, the economic transformation of the developing world which has increased the susceptibility of such people to enslavement, and the corruption of government and police forces that allows violence against such people to be used with impunity even where slavery is nominally illegal; 
Whereas slavery thrives in situations of conflict, social disruption, political chaos, and economic crisis; 
Whereas the traffic in human beings is third only to the traffic in drugs and weapons in generating profits for organized crime worldwide; 
Whereas between 800,000 and 900,000 of the world’s slaves are estimated to be trafficked across international borders each year, of whom between 14,500 and 17,500 are trafficked into the United States each year; 
Whereas research indicates that slavery is present in most countries and that slavery affects those—especially women and children—who are most vulnerable and have less social and economic power in their communities; 
Whereas education and economic empowerment, especially of women and girls, have proven to be the most powerful preventative measures to combat slavery; 
Whereas slavery is a global crime and is integrated into the global economy, and it therefore requires a global approach for its eradication and increased public education for all citizens; 
Whereas goods made by slaves feed into the global economy and enter the markets of the United States in violation of United States laws; 
Whereas anti-slavery non-governmental organizations, labor organizations, consumer organizations, and United States industry, working with Members of Congress, have developed a multi-sector approach to eradicate slavery from the product supply chains of goods which prevents slavery from entering United States homes; 
Whereas the Office to Monitor and Combat Trafficking in Persons of the Department of State coordinates United States activities in the global fight against modern-day slavery; 
Whereas Ambassador John R. Miller, appointed in 2004, serves as the first United States Ambassador-at-Large in the Office to Monitor and Combat Trafficking in Persons; 
Whereas, in September 2005, the United States levied sanctions on Burma, Cambodia, Cuba, the Democratic People’s Republic of Korea, and Venezuela for failing to meet the minimum standards for combating human trafficking as outlined in the Trafficking Victims Protection Act of 2000, and determined that Ecuador, Kuwait, and Saudi Arabia are eligible for such sanctions; 
Whereas, on January 10, 2006, George W. Bush stated in his address upon signing H.R. 972, the Trafficking Victims Protection Reauthorization Act, that America has a particular duty to fight this horror because human trafficking is an affront to the defining promise of our country. . . . America is a compassionate and decent nation, and we will not tolerate an industry that preys on the young and the vulnerable. The trade in human beings continues in our time and we are called by conscience and compassion to bring this cruel practice to an end.; 
Whereas former Attorney General John Ashcroft organized educational conferences for local law enforcement agents to recognize incidents of human trafficking when they encounter it; and 
Whereas Anti-Slavery Day will be observed on February 27, 2006: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of Anti-Slavery Day; 
(2)requests that the President issue a proclamation calling on the people of the United States to observe Anti-Slavery Day with appropriate ceremonies, programs, and activities; and 
(3) encourages the Department of State to increase cooperation with foreign governments to combat slavery, provide legal protections to victims of slavery, and provide social services to assist in repatriation, family reunification, and exit from slavery. 
 
